Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 17/093,262, filed 11/9/2020.
The election of Group 1 in response to the restriction requirement of 6/1/2022 is acknowledged.  Claims 9-32 have been canceled.
Claims 1-8 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/17/2014 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the embed connector specifically as described in the specification.  In Fig. 10, reference number 200 appears to be directed to the assembly of the elements 11, 12, 13, 14 and 15 and not to a connector specifically.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “13” has been used to designate both the PFRP frame assembly(see page 11, lines 16-17) and the PFRP wall assembly(see page 12, line 14)   Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 and 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, 2, “the PFRP wall-panel assembly’s surfaces” has no antecedent basis.
In claim 3, line 2, “each window and door location” has no antecedent basis.
In claim 5, lines 1-2, “a flexible epoxy bonds PFRP sheeting to the PFRP … frame” is not clear what is being defined.  By changing the phrase to “a flexible epoxy bond PFRP sheeting attached to the PFRP ,,, frame” the rejection appears to be overcome.
In claim 5, lines 2-3, “flexible epoxy bonds PFRP sheeting joints” is not clear what is being defined.  
In claim 5, line 3, “the head of the stainless-steel self-drilling screw” has no antecedent basis.
In claim 6, lines 1-2, “the wall sheeting” has no antecedent basis.
In claim 6, line 2, “the plurality of PFRP “C” channels” has no antecedent basis.
In claim 7, line 2, “PFRP horizontal studs” and “PFRP vertical studs” are not clear if referring to the studs of claim 1 or to an additional element of the claims.  By changing the phrase to ““the PFRP horizontal studs” and “the PFRP vertical studs” the rejection would be overcome.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over
Schiffman(U.S. Pat. Appl. Publ. 2008/0127584; cited on IDS filed 3/7/2022) as evidenced by Mol(U.S. Pat. Appl. Publ. 2021/0115675; filed 8/12/2020; cited on IDS filed 8/24/2021).
Regarding claim 1 and 7, Schiffmann discloses a pultrusion fiber reinforced polymer(PFRP) wall-panel frame assembly(see paras. [0099]-[0101], [0104], [010] and [0121] and Figs.1-4) comprising:
vertical PFRP studs(23,see para. [0125] and Figs.2); and
horizontal PFRP studs(braces 34 and 36 of section 22, see Figs.2-4; inner and outer layers 34,36 of fiber glass reinforced polymer of main run wall section 22 which is formed by pultrusion and run horizontally, see para. [0136]);
PFRP clip angle brackets(24, see para. [0105] and [0125]) to connect the studs(see Fig. 2);
at least one PFRP head assembly(20, see para. [(0125] and Fig. 1-4); and 
at least one PFRP sill assembly(16,see para. [0125] and Figs.1-4):
wherein the PFRP wall-panel frame assembly is a fully composite system(see paras. [0104], [0107], [01214] and [0125] and Figs.1-4), the material of the assembly would provide for a uniform coefficient of thermal expansion.
Schiffman lacks the use of flexible epoxy.
The use of flexible epoxy to seal joints is considered well known in the construction art, as evidenced by Mol(see 56).
Therefore, the use of a flexible epoxy with the assembly of Schiffman would have been well within the purview of a skilled artisan to have used to seal any areas necessary to provide a waterproof system.
Regarding claim 4, Schiffmann discloses the PFRP wall-panel frame assembly of claim1, configured without headers and Jack-studs at window and door locations(see window 27 and door 29 and Fig.1; window 27 and door 29 are cut out and do not
have additional support) to function as a non-load bearing wall(the assembly can be used as a non-load bearing wall and meets the functional claim limitation, see Fig.1)
Regarding claim 6, Schiffmann discloses the PFRP wall-panel frame assembly of claim 1, wherein a wall sheeting(32, see Fig.3) is connected to the vertical PFRP studs(23, see para [0125]) and horizontal braces(see Figs. 2-4) using steel screws(see paras. [0100] and [0105), but lacks the screws being stainless.
The specific steel screw used is considered a feature best determined by a skilled artisan given the intended use of the assembly and the design requirements thereof. 
Regarding claim 8, Schiffman discloses the PFRP wall-panel frame assembly of claim 1, further comprising embed connectors(see para. [0105]) for connecting the PFRP wall-panel frame assembly to an adjacent structure(55, the claim language is functional and the connector connects the assembly to a footer and is considered to meet the functional claim limitation), but lacks the specific connector being a PFRP.
The use of a connector with the same material as the assembly would be well within the purview of a skilled artisan in order to make a uniform assembly and attach the assembly to an adjacent structure.

Claims 1, 4-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mol in view or Schiffman.
Mol discloses a composite wall-panel frame assembly(see Fig. 2) comprising:
vertical composite studs(24,see Fig.2); and
horizontal composite studs(26, see Fig. 2);
at least one composite head assembly(46, see Fig. 6); and 
at least one composite sill assembly(42, see Fig. 7):
wherein the composite wall-panel frame assembly is a fully composite system using flexible epoxy(56) configured to provided waterproofing and a uniform coefficient of thermal expansion(the studs and head and sill are composite and therefore the material of the assembly would provide for a uniform coefficient of thermal expansion).
Mol lacks the composite specifically being a PFRP.
Schiffman discloses a frame assembly made from PFRP.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have substituted the fiberglass of Mol with the PFRP material of Schiffman given that the simple substitution of one known element for another would obtain the predictable results of a wall panel assembly.  
Regarding claim 4, Mol and Schiffmann disclose the PFRP wall-panel frame assembly of claim 1, configured without headers and Jack-studs at window and door locations(see Figs.) to function as a non-load bearing wall(the door and windows without headers and jack studs can function as a non-load bearing wall and meets the functional claim limitation, see Figs.).
Regarding claim 5, Mol and Schiffman disclose the composite wall-panel frame assembly of claim 1, further comprising a flexible epoxy bond composite sheeting(18) attached to the composite wall-panel frame(see para. [0062]), a flexible epoxy bonds composite sheeting joints, but lacks the sheeting being a PFRP and a flexible epoxy bond is placed on the head of the stainless-steel self-drilling screw attaching the sheeting to the wall- frame assembly to provide waterproofing and a uniform coefficient of thermal expansion throughout the PFRP wall-panel frame assembly.
The use of the PFRP for the sheeting would have been obvious to a skilled artisan in order to have had the materials of the assembly uniform.
Mol discloses the use of an epoxy to seal areas of the assembly.
The use of a seal on the head of the screw would have been well within the purview of a skilled artisan to have provided in order to have sealed the assembly and provided an assembly impervious to air and water. 
Regarding claim 6, Mol and Schiffmann disclose the PFRP wall-panel frame assembly of claim 1, wherein a wall sheeting(18, see Figs. 6 and 7) is connected to the vertical composite studs(24) and horizontal braces(see Figs. 2-3) stainless steel screws(see paras. [0020] and [0062]), the studs being C channels.
Regarding claim 8, Mol and Schiffman disclose the assembly of claim 1, but lacks the specific connection between the assembly and an adjacent element.
Schiffman discloses the connectors as discussed above and it would have been obvious for a skilled artisan to have used connectors, such as disclosed by Schiffman or similar, in order to have attached the assembly to an adjacent structure.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Schiffman as applied to claim 1 above, and further in view of Creighton(0076805A1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mol in view of Schiffman as applied to claim 1 above, and further in view of Creighton(0076805A1).
Schiffmann discloses the PFRP wall-panel frame assembly of claim 1, but lacks the assembly further comprising an intumescent and or thermal coating applied to the PFRP wall-panel frame assembly's surface or applied to wall panel sheeting attached to the PFRP wall-panel frame assembly, to produce an insulating barrier when exposed to heat.
Mol in view of Schiffman discloses the PFRP wall-panel frame assembly of claim 1, but lacks the assembly further comprising an intumescent and or thermal coating applied to the PFRP wall-panel frame assembly's surface or applied to wall panel sheeting attached to the PFRP wall-panel frame assembly, to produce an insulating barrier when exposed to heat.
Creighton discloses a PFRP wall-panel frame assembly(see paras. [0046] and (0052] and Figs.1-4;) comprising a thermal coating(300-"coating", see para. [0067] and Fig.4 applied to the PFRP wall-panel frame assembly's surface(see Fig.4) to produce an insulating barrier when exposed to heat(see para. [0067).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have provided the wall-panel frame assembly of Schiffman, as well as Mol in view of Schiffman, with a thermal coating thereon, as disclosed by Creighton, in order to improve the thermal retention of the wall-panel frame assembly.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Schiffman as applied to claim 1 above, and further in view of Brewer(3,628,232).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mol in view of Schiffman as applied to claim 1 above, and further in view of Brewer(3,628,232).
Schiffman discloses the PFRP wall-panel frame assembly of claim 1, but lacks the assembly further comprising a PFRP header and a PFRP Jack-stud at each window and door location to configure the PFRP wall-panel assembly to function a load-bearing wall.
Mol in view of Schiffman discloses the PFRP wall-panel frame assembly of claim 1, but lacks the assembly further comprising a PFRP header and a PFRP Jack-stud at each window and door location to configure the PFRP wall-panel assembly to function a load-bearing wall.
Brewer discloses a wall-panel frame assembly(see column 2, line 67 thru column 3, line 11 and Fig. 1)  comprising a header(15, see Fig. 1) and a Jack-stud(14, see Fig. 1) at each window(T, see Fig. 1) and door opening(D, see Fig. 1) to configure the assembly to function as load-bearing wall(intended use, see Fig. 1, additional studs 14 and headers allow the wall to be load bearing).
Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the assembly of Schiffman with header and Jack studs at the window and door openings, as well and Mol in view of Schiffman, as disclosed by Brewer, with the header and Jack studs being PFRP as material disclosed by Schiffman, in order to have ensured that the assembly is capable of supporting a load and does not buckle at the window and door locations.  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to have provided the connector of the same material as the studs and angle bracket in order to have made the assembly more uniform and save in building costs.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/